DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 12-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2007/0148388 A1 to Kuhlmann et al. (Kuhlmann).

With regard to claim 1, Kuhlmann discloses a multilayer motor vehicle tube for conducting at least one fluid medium (Kuhlmann, title, abstract, paragraph 0002), wherein the tube comprises 
a fluid duct (the interior of the coolant line described in the abstract functions as a fluid duct) and a tube wall (paragraph 0021) that surrounds the fluid duct, wherein the tube wall is multilayered and comprises at least three layers comprising the following layer composition from the outside to the inside: 
- an external layer (paragraph 0022) consisting of at least one aliphatic polyamide (paragraphs 0022 and 0027), 
- an adhesion-promoting layer (paragraph 0025 describing an embodiment in which the inner layer comprises two sub layers, wherein the sublayer adjacent the outer layer is adhesion modified.  That sublayer is an adhesion promoting layer), and 
- an internal layer (paragraph 0023) consisting of at least one thermoplastic elastomer (paragraph 0023 discloses polypropylene, which is a thermoplastic elastomer), 
wherein the overall layer thickness d of the tube wall is from 0.3 to 3.0 mm (paragraph 0069).

With regard to claim 2, Kuhlmann discloses the tube according to claim 1 as set forth above, and further discloses wherein the external layer substantially consists of at least one polyamide selected from the group: Nylon 6, Nylon 10, Nylon 11 and Nylon 12 (paragraph 0027).

With regard to claim 3, Kuhlmann discloses the tube according to claim 1 as set forth above, and further discloses wherein the thermoplastic elastomer is based on at least one component selected from the group: ethylene propylene diene rubber (EPDM) (paragraph 0039), butyl rubber, chlorobutyl rubber, styrene-butadiene rubber, nitrile rubber, nitrile butadiene rubber.

With regard to claim 4, Kuhlmann discloses the tube according to claim 1 as set forth above, and further discloses wherein the adhesion-promoting layer is based on at least one polyolefin (paragraph 0025 describing a sublayer of modified polypropylene as the adhesion promoting layer. Polypropylene is a polyolefin).

With regard to claim 7, Kuhlmann discloses the tube according to claim 1 as set forth above, and further discloses wherein the tube includes at least one barrier layer (paragraph 0025 discloses two sublayers of the internal layer.  In the scenario set forth in the rejection of claim 1 the sublayer between the external layer and the other sublayer was the adhesion promoting layer.  The other sublayer functions as a barrier layer since it constrains the fluid conveyed in the tube), wherein the barrier layer is based on at least one polyolefin (paragraph 0025 “polypropylene”).

With regard to claim 8, Kuhlmann discloses the tube according to claim 7 as set forth above, and further discloses wherein the barrier layer is based on polypropylene (paragraph 0025).

With regard to claim 9, Kuhlmann discloses the tube according to claim 7 as set forth above, and further discloses wherein the barrier layer forms an inner layer of the tube that is connected to the internal layer towards the inside (as described above in the rejection of claim 7).

With regard to claim 10, Kuhlmann discloses the tube according to claim 7 as set forth above, and further discloses wherein the layer thickness of the barrier layer accounts for from 10% to 60% of the overall layer thickness d of the tube wall (paragraph 0069 and the accompanying table show a barrier layer that is 15% (.15mm) of the overall thickness of the tube wall.  Paragraph 0050 discloses thickness ranges for the different layers.).

With regard to claim 12, Kuhlmann discloses the tube according to claim 1 as set forth above, and further discloses wherein the layer thickness of the adhesion- promoting layer (paragraphs 0050 and 0069 and accompanying table showing an adhesion promoting layer that is 15% of the overall thickness) accounts for from 2% to 15% of the overall layer thickness d of the tube wall.
With regard to claim 13, Kuhlmann discloses the tube according to claim 1 as set forth above, but fails to further disclose wherein the layer thickness of the internal layer accounts for from 5% to 20% (as shown in the table following paragraph 0069) of the overall layer thickness d of the tube wall.

With regard to claim 14, Kuhlmann discloses the tube according to claim 5 as set forth above, and further discloses wherein the outer layer has a greater layer thickness than the adhesion-promoting layer (paragraph 0069 and accompanying table).

With regard to claim 16, Kuhlmann discloses the tube according to claim 1 as set forth above, and further discloses wherein the overall layer thickness d of the tube wall is from 0.75 to 2.0 mm (paragraph 0069).

With regard to claim 17, Kuhlmann discloses the tube according to claim 4 as set forth above, and further discloses wherein the adhesion-promoting layer is based on polypropylene (paragraph 0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2007/0148388 A1 to Kuhlmann et al. (Kuhlmann).

With regard to claim 15, Kuhlmann discloses the tube according to claim 7 as set forth above, but fails to further disclose wherein the barrier layer has a greater layer thickness than the internal layer.
It does not appear that the barrier layer of claim 7 being thicker than the internal layer will change the way the tube functions and since “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.  Gardner v. TEC Syst., Inc., 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984).  Providing a barrier layer that is thicker than the adhesion promoting sub layer located next to it would have been obvious to one having ordinary skill in the art at the time of filing to ensure a sufficient barrier effect.

Claims 5, 6, 11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2007/0148388 A1 to Kuhlmann et al. (Kuhlmann) in view of United States Patent Application Publication No. 2019/0285203 to Zimmer et al. (Zimmer).

With regard to claims 5 and 18-19, Kuhlmann discloses the tube according to claim 1 as set forth above, but fails to discloses wherein the tube comprises an outer layer, which is connected to the external layer towards the outside and which is based on at least one polyamide (claim 5) and wherein the outer layer is based on at least one aliphatic polyamide (claim 18) and wherein the outer layer is based on at least one from the group of: Nylon 6/12, Nylon 6/6, Nylon 6/10 and Nylon 6/16 (claim 19).
	Zimmer disclose the use of tubing as temperature control tubing in an automobile (Zimmer, abstract, title), an alternative field of endeavor to the tubing of Kuhlmann.
	Zimmer discloses an internal barrier layer (6, fig. 2), an adhesive layer (5, fig. 2), an external layer (4, fig. 2) and an outer layer connected to the external layer (2, fig. 2). 
	It would have been obvious to one having ordinary skill in the art at the time of filing provide a second barrier layer as an outer layer as taught by Zimmer in order to provide an automotive hose that provides thermal insulation and temperature resistance at low cost as taught by Zimmer in paragraph 0005.
	Kuhlmann in view of Zimmer fails to disclose an outer layer made of Nylon (6/12, 6/6, 6/10 and 6/16).  Given that the external layer of Kuhlmann (now the middle layer in the modified tube) is Nylon (Kuhlmann, paragraph 0027) as set forth in the rejection of claim 2 above, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the outer layer taught by Zimmer as Nylon (6/12, 6/6, 6/10 or 6/16) in order to provide enhanced adhesion between the external layer and the outer layer.

With regard to claim 6, Kuhlmann in view of Zimmer discloses the tube according to claim 5 as set forth above, but does not further disclose wherein the layer thickness of the outer layer accounts for from 5% to 20% of the overall layer thickness d of the tube wall.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the tube of Kuhlmann in view of Zimmer in a thickness that accounts for 5 to 20% of the overall thickness of the tube wall, since Table example 1 has an outer layer thickness of .45 mm.  It would be further obvious to provide the external and outer layers of claim 5 in approximately equal thicknesses to ensure those layers have approximately equal thermal masses and sufficient substance for adhesion. Paragraph 0050 of Kuhlmann notes the total wall thickness of the tube ranges from 0.8-2.5 mm.  Selection of wall thicknesses of the external and outer layers between 5 to 20% of the overall thickness would provide a functional tube that does not appear would function differently than one that is slightly thicker.  Additionally, It would have been obvious to one having ordinary skill in the art at the time of filing to provide the tube of Kuhlmann in view of Zimmer with a layer thickness that is 5 to 20% of the overall layer thickness since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.  Gardner v. TEC Syst., Inc., 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984).

With regard to claim 11, Kuhlmann discloses the tube according to claim 1 as set forth above, but fails to disclose wherein the layer thickness of the external layer accounts for from 10% to 40% of the overall layer thickness d of the tube wall (45% in the examples set forth in the table following paragraph 0069 of Kuhlmann).  In the scenario of an additional outer layer placed over the external layer as described in the rejection of claim 5 above, it would have been obvious to reduce the thickness of the external layer from 45% to from about 10 to 40% of the overall thickness in order to accommodate the proposed modification discussed in the rejection and not change the overall profile of the tube.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above disclose tubes having some but not all of the claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753